                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division



CHRISTINE RAMIREZ,

       Plaintiff,

V.                                                          CIVIL NO.3:17cv001-HEH


ANDREW M.SAUL,^
Commissioner of Social Security,

       Defendant.



                                       FINAL ORDER
             (Adopting Report and Recommendation of the Magistrate Judge)

       This matter is before the Court on the Report and Recommendation ofthe Magistrate

Judge(R&R)entered on October 9,2019(EOF No. 7). The time to file objections has expired

and neither party has objected to the R&R. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

       (1)     The Report and Recommendation ofthe Magistrate Judge(EOF No.6)is
               ACCEPTED and ADOPTED as the OPINION ofthe Court.

       (2)     Plaintiffs Motion to Dismiss(ECF No. 7)is GRANTED.

       (3)     The case is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil
               Procedure 41(a)(2).

       Let the Clerk ofthe Court send a copy ofthis Final Order to all counsel ofrecord.

       It is so ORDERED.



Richmond, Virginia                                                   /s/
                                                        Henry E. Hudson
Date:. Na\f. IZ Zol'i                                   Senior United States District Judge



'      On June 4,2019,the United States Senate confirmed Andrew M. Saul to a six-year term
as the Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d),
Commissioner Saul should be substituted for former Acting Commissioner Carolyn W. Colvin as
the defendant in this matter.
